DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement (IDS), submitted January 25, 2019, has been received and considered by the Examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear as to the scope of claim 1 and all of the dependent claims.  For example, is each Ra required to have a H at the end, as in claim 4?  Claim 1 
Claim 1 in line 10 recites “optionally at least one further ingredient”.  It is unclear what is being claimed.  A “further ingredient” can be anything, i.e. a salt that is not a lithium salt, an additive, etc.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wong Dissertation, May 2015, pages 1-160.  
Regarding claim 1, Wong et al. teaches (a) P is:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Pf is:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Ra is:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

           J is hydrogen,
Claimed na = prior art q = 2 (on average; see Fig. 4.1 of prior art)
(b) at least one lithium salt LiTFSI.
Regarding claim 2, Wong et al. teaches RPf is as claimed, wherein:
D is CH2 (alkylene chain with 1 carbon atom),
(CFX#)z1 and (CFX*)z2 are CF2 (i.e. X#, X* = -F),
z1 and z2 are equal to 1,
and Rf is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

which contains (i), where X is F, and (ii), where each X is F.
Regarding claim 3, Wong et al. teaches Rf is represented by Rf-IIA,
                Claimed a1 = prior art m = 6 (on average; see Fig. 4.1 of prior art);
                Claimed a2 = prior art n = 4 (on average; see Fig. 4.1 of prior art);
                Giving an average molecular weight of 6*(116.01) + 4(66.01) = 960.1 (which falls within the claimed range)
Regarding claim 4, Wong et al. teaches Rf is represented by Rf-I; Claimed j1 = prior art q = 2 (on average; see Fig. 4.1 of prior art).  
Regarding claim 5, Wong et al. teaches a liquid composition (C) wherein said at least one polymer (P) is present in an amount of from 5 to 90 wt.% based on the total 
Regarding claim 6, Wong et al. teaches LiTFSI is the at least one lithium salt (Fig. 4.5).  
Regarding claim 8, because the at least one solvent in claim 1 is optional, the limitations of claim 8 has been met.  
Regarding claim 9, because the at least one solvent in claim 1 is optional, the limitations of claim 9 has been met.  
Regarding claim 10, because the at least one further ingredient is optional, the limitations of claim 10 have been met.  
Regarding claim 11, because the at least one further ingredient is optional, the limitations of claim 11 have been met.  
Regarding claim 12, Wong et al. teaches an assembly comprising at least one anode, at least one cathode, a separator and a liquid electrode comprising composition (C) (pages 70 and 71).  
Regarding claim 13, Wong et al. teaches an electrochemical device comprising the assembly according to claim 12 (pages 70 and 71).  
Regarding claim 14, Wong et al. teaches an electrochemical device wherein said electrochemical device is selected from the group consisting of alkaline or alkaline-earth secondary batteries; and Na, Li, Al, Ca, Mg, Zn, K, or Y secondary batteries (Figure 1.3; page 40).  
Regarding claim 15
Regarding claim 16, the limitations of claim 16 have been met (see claim 3).  
Regarding claim 17, Wong et al. teaches a ratio of a1/a2 = 6/4 = 1.5 (Table 4.1). 
Regarding claim 18, the limitations of claim 18 have been met (see claim 5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wong Dissertation as applied to claim 1 above, and further in view of Tiruvannamalai et al. (US 2016/0233549).
Regarding claim 7, Wong et al. is silent regarding a liquid composition (C) wherein said at least one lithium salt is present in a concentration higher than 0.5 moles/liter.  However, Tiruvannamalai et al. teaches that it is known in the art to incorporate a lithium salt at a concentration at least two (2) moles per liter in a liquid prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate a lithium salt at a concentration at least two (2) moles per liter in a liquid electrolyte as taught by Tiruvannamalai et al. in order to create an electrolyte with a high salt concentration that enables efficient deposition/dissolution of lithium metal on the anode during charge/discharge cycles; and a battery that can attain high energy density and an improved cycle life (Tiruvannamalai et al., Abstract). 
Regarding claim 19, Wong et al. is silent regarding a liquid composition (C) wherein said at least one lithium salt is present in a concentration from 0.5 to 2 moles/liter.  However, Tiruvannamalai et al. teaches that it is known in the art to incorporate a lithium salt at a concentration at least two (2) moles per liter in a liquid electrolyte {para. [0025]; Because the claimed range, from 0.5 to 2 moles/liter, and the range of the prior art, at least 2 moles per liter, overlap, the claimed range is obvious.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).}.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to incorporate a lithium salt at a concentration at least two (2)  in order to create an electrolyte with a high salt concentration that enables efficient deposition/dissolution of lithium metal on the anode during charge/discharge cycles; and a battery that can attain high energy density and an improved cycle life (Tiruvannamalai et al., Abstract).   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMEN V LYLES-IRVING whose telephone number is (571)270-3783.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/CARMEN V LYLES-IRVING/Primary Examiner, Art Unit 1724